Citation Nr: 9903902	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  94-05 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
headaches on a direct basis.

2.  Entitlement to service connection for headaches on a 
secondary basis.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

4.  Entitlement to an increased (compensable) evaluation for 
perforated left tympanic membrane with otitis media.

5.  Entitlement to an effective date prior to October 15, 
1990, for the grant of service connection for bilateral 
hearing loss.

6.  Entitlement to an effective date prior to October 15, 
1990, for the grant of service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1947, and from March 1951 to June 1952.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1991 rating 
decision from the Portland, Oregon, Regional Office (RO).  
That determination, in pertinent part, held that new and 
material evidence had not been received to reopen the 
veteran's claim for service connection for a hearing loss, 
tinnitus and headaches.  That determination also confirmed 
the noncompensable evaluation in effect for perforated left 
tympanic membrane with otitis media.  The veteran perfected a 
timely appeal to all of the issues.

In March 1996, the Board remanded this appeal to the RO for 
additional development of the evidence  and for due process 
purposes.  By a rating action dated in December 1996, the RO, 
in pertinent part, determined that new and material evidence 
had been received to reopen the claims for entitlement to 
service connection for a hearing loss and tinnitus, and, on 
de novo consideration, granted service connection for 
bilateral hearing loss and tinnitus and assigned a 
noncompensable evaluation for each of those service-connected 
disabilities, effective from October 15, 1990, the date of 
receipt of the veteran's reopened claim for service 
connection.  

In a rating action dated in November 1997, the RO, in 
pertinent part, assigned a 10 percent evaluation for 
tinnitus, effective from October 3, 1997.  In another rating 
action dated in March 1998, the RO granted an effective date 
of October  15, 1990, for an award of service connection for 
tinnitus.  The veteran perfected a timely appeal to these 
decisions, disagreeing with the noncompensable evaluation 
assigned for bilateral hearing loss and the effective date 
assigned for the award of service connection for bilateral 
hearing loss and tinnitus.  

It should be noted that this case was originally developed on 
the additional issues of entitlement to service connection 
for hearing loss, tinnitus, and headaches, claimed as 
secondary to exposure to ionizing radiation.  However, in a 
statement received in December 1992 and at his personal 
hearing held before a hearing officer at the RO in December 
1992, the veteran reported that he wished to withdraw these 
issues from appellate consideration.

In response to a request by the Board, the veteran, in 
correspondence mailed to the RO in October 1998, indicated 
that he wanted a hearing before a member of the Board at the 
RO.  In correspondence subsequently received at the Board, he 
indicated that he did not want a hearing.  Accordingly, the 
Board is satisfied that the veteran does not desire a hearing 
and due process requirements have been satisfied.

While the case was pending before the Board, the veteran 
submitted numerous documents directly to the Board.  These 
documents consist of copies or are cumulative of evidence 
previously of record, or are not pertinent to the issues in 
appellate status.  Accordingly, a review by the RO is not 
required per 38 C.F.R. § 20.1304 (1998). 

The issues of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for headaches and entitlement to service 
connection for headaches on a secondary basis are the 
subjects of the remand portion of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his service-connected 
bilateral hearing loss and perforated left tympanic membrane 
with otitis media have worsened and that he is entitled to a 
compensable evaluations therefor.  The veteran reports that 
he has difficulty hearing and that he experiences drainage 
from his left ear.  The veteran also contends that he is 
entitled to an effective prior to October 15, 1990, for an 
award of service connection for bilateral hearing loss and 
tinnitus.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the claims for increased (compensable) 
evaluations for bilateral hearing loss disability and 
perforated left tympanic membrane with otitis media and an 
effective date prior to October 15, 1990, for the grant of 
service connection for bilateral hearing loss and tinnitus.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has Level II hearing loss, bilaterally.

3.  The veteran's perforated left tympanic membrane with 
otitis media is not shown to be in the continuance of the 
suppurative process.

4.  The veteran's reopened claim for service connection for 
bilateral hearing loss and tinnitus was received on 
October 15, 1990.

5.  In December 1996, the RO granted service connection for 
bilateral hearing loss and tinnitus and correctly assigned an 
effective of October 15, 1990, the date of receipt of claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§  4.85, 4.86, Diagnostic 
Code 6100 (1998).

2.  The criteria for a compensable evaluation for perforated 
left tympanic membrane with otitis media have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§  
4.87a, Diagnostic Code 6200 (1998).

3.  The criteria for an effective date prior to October 15, 
1990, for the grant of service connection for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400 (1998).

4.  The criteria for an effective date prior to October 15, 
1990, for the grant of service connection for tinnitus are 
not met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hearing Loss

The Board notes that the veteran's claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented claims, which are plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity, through level XI for 
profound deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110.

From March 1992 to January 1998, the veteran's hearing loss 
was evaluated at VA and private facilities on several 
occasions.  These evaluations showed the presence of 
bilateral hearing loss.  A VA audiological examination for 
compensation purposed was conducted in March 1992.  The 
evaluation showed that the veteran's average pure tone 
thresholds at 1,000, 2,000, 3,000 and 4,000 hertz was 41 
decibels in the right ear and 28 decibels in the left ear.  
The speech discrimination ability was 78 percent correct in 
the right ear and 84 percent correct in the left ear.  

The veteran testified at a RO hearing in December 1992 that 
he had increasing difficulty hearing and that he wears 
hearing aids.

A medical statement from a private physician, dated in March 
1993, includes the private physician's conclusion that the 
veteran suffered from bilateral high tone inner ear hearing 
loss as a direct result of loud noise incurred while working 
on a ship during active service.

In the report of a VA audiological examination performed for 
compensation purposes in July 1996, the veteran's average 
pure tone threshold at 1,000, 2,000, 3,000 and 4,000 hertz 
was 49 decibels in the right ear and 43 decibels in the left 
ear.  The speech discrimination ability was 88 percent 
correct in the right ear and 88 percent correct in the left 
ear.  These findings warrant a noncompensable evaluation.  
38 C.F.R. § Part 4, § 4.7, Diagnostic Code 6100.

A VA audiological examination for compensation purposes was 
conducted in October 1997.  At that time the veteran reported 
that he had difficulty hearing in all situation without 
hearing aids.  The examination showed average pure tone 
threshold at 1,000, 2,000, 3,000 and 4,000 hertz was 50 
decibels for the right ear and 45 decibels in the left ear.  
The speech discrimination ability was 88 percent correct in 
each ear.  The diagnosis was mild sensorineural hearing loss 
through 2000Hz gradually sloping to profound loss at 8,000 in 
the right ear and severe hearing loss in the left ear.

A VA audiological examination was performed at a VA 
outpatient clinic in January 1998.  At that time it was 
reported that the findings were largely unchanged from the 
October 1997 examination. 

The veteran has asserted that he does not hear as well as 
before, and his assertion is credible.  In determining the 
actual degree of disability, however, the objective 
examination is more probative of the degree of impairment.  
The Board notes that, in respect to the veteran's concern 
regarding hearing aids, the rating schedule has been designed 
to make proper allowance for this improvement by hearing 
aids.  38 C.F.R. § 4.86.  Additionally, a separate 10 percent 
evaluation is in effect for tinnitus.  Moreover, the United 
States Court of Veterans Appeals (Court) has noted that the 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).  

The most recent VA examination for compensation purposes in 
October 1997 showed a pure tone threshold average of 
50 decibels in the right ear with a speech recognition 
ability of 88 percent correct and a pure tone threshold 
average of 45 decibels with speech recognition ability of 88 
percent correct in the left ear.  These findings translate to 
Level II hearing loss, bilaterally which warrant a 
noncompensable rating.  See 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
In this case, the Board finds no applicable provision upon 
which to assign a compensable evaluation.


II.  Perforated Left Tympanic Membrane with Otitis Media

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder. Separate rating codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. 

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55

In a rating action dated in January 1966, the RO granted 
service connection for perforated left tympanic membrane with 
otitis media and assigned a noncompensable evaluation for 
that disability under the provisions of Diagnostic Code 6200 
of the VA Schedule for Rating Disabilities.  38 C.F.R. Part 
4.

The severity of perforated left tympanic membrane with otitis 
media is determined, for VA rating purposes, by application 
of the provisions of Parts 3 and 4 of the Code of Federal 
Regulations, and in particular 38 C.F.R. § 4.87a and 
Diagnostic Code 6200 of the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.

Diagnostic Code 6200 provides that a 10 percent evaluation 
will be assigned for chronic, suppurative otitis media during 
the continuance of the suppurative process.  This is to be 
combined with the rating for loss of hearing.  This is the 
maximum evaluation assignable under this diagnostic code.  
38 C.F.R. Part 4, Diagnostic Code 6200.

From 1992 to January 1998, the veteran was evaluated at VA 
outpatient and private facilities for ear problems.  These 
records show no evidence of otitis media in the suppurative 
process.  A VA ear examination was conducted in March 1992.  
At that time, the veteran reported a history of exposure to 
gunfire during active service.  He stated that his left 
tympanic membrane ruptured with blood from left ear as a 
result of some shelling during active service.  He described 
episodic bouts of otitis media approximately twice a year 
with occasional purulent discharge.  On examination, the left 
tympanic membrane was scarred with no evidence of any middle 
ear effusion or inflammation.  The diagnoses included 
recurrent bouts of otitis media.

The veteran testified at a RO hearing in December 1992 that 
he had increasing hearing difficulty and drainage from his 
left ear.  He described the process that he follows in 
cleaning his ears.

VA ear examinations were conducted in July 1996.  At that 
time, the veteran reported complaints of episodic bouts of 
otitis media.  On examination, the left tympanic membrane was 
scarred.  There was no evidence of any effusion or 
inflammation of the left middle ear.

An examination was conducted at a VA outpatient clinic in 
September 1996.  The examination showed that the left ear was 
dry and free of cerumen.  A VA audiological examination for 
compensation purposes was conducted in October 1997.  An 
otoscopy showed wetness in the left ear.  The following day, 
a VA examination for ear diseases was conducted.  At that 
time, the veteran reported complaints of occasional left ear 
pain, infections and drainage.  On examination, the left ear 
canal was normal and the tympanic membrane was intact with a 
small area of tympanosclerosis in the anterior superior 
quadrant and a slight retraction and thickening of the rest 
of the drum.  There was no evidence of fluid in the left 
middle ear.  The tuning fork examination was indicated to be 
normal. The diagnoses included history of right external 
otitis with possible external at this time.

To summarize, the veteran's statements sworn testimony 
describing the symptoms of his perforated left tympanic 
membrane with otitis media is considered to be competent 
evidence.  However, these statements must be viewed in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.  The current medical evidence, 
including several VA examinations showed no clinical evidence 
of otitis media in the suppurative process.  During the 
October 1997 VA audiological examination, the audiologist 
indicated that the left ear canal was wet.  However, a 
medical examination the next day showed no evidence of left 
ear infection.  Accordingly, the Board finds that a 
compensable rating is not warranted for the otitis media of 
the left ear.

In rendering this decision, the Board has also considered the 
various other provisions of 38 C.F.R. Parts 3 and 4 in 
accordance with Schafrath v. Derwinski, 1 Vet.App. 589 
(1991), but finds that they do not provide a basis upon which 
to grant a compensable evaluation for perforated left 
tympanic membrane with otitis media. Additionally, the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt rule. 38 C.F.R. § 4.3 (1996).

III.  Effective Date Prior to October 15, 1990, For the Grant 
of Service Connection for Bilateral Hearing Loss and Tinnitus

The governing statutory and regulatory provisions expressly 
stipulate that the effective date for the granting of 
disability compensation is the day following separation from 
active service or the date that entitlement arose if the 
claim is received within one year after separation from 
service.  When a claim is received more than one year after 
the date of service separation, the effective date for the 
granting of disability benefits is the later of the dates 
that the claim was received or that entitlement arose.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In January 1982, the RO denied service connection for 
tinnitus and a hearing condition.  The veteran did not appeal 
that decision.  Accordingly, the January 1982 decision is 
final. 38 U.S.C.A. § 7105 (West 1991).

Received on October 15, 1990, was a VA Form 21-4138, 
Statement in Support of Claim, dated on October 12, 1990, and 
signed by the veteran.  In that document the veteran 
indicated that he wished to apply for service connection for 
"bad ears" and tinnitus.  In December 1996, the RO granted 
service connection for bilateral hearing loss and tinnitus 
and assigned an effective date of October 15, 1990.  This is 
the dated of receipt of the veteran's claim.  The Board 
concurs with this decision.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims for an effective 
date prior to October 15, 1990, for the grant of service 
connection for bilateral hearing loss and tinnitus.


ORDER

Entitlement to compensable evaluations for bilateral hearing 
loss and perforated left tympanic membrane with otitis media 
are denied.

Entitlement to an effective date prior to October 15, 1990, 
for the grant of service connection for bilateral hearing 
loss and tinnitus is denied.


REMAND

In January 1982, the RO denied service connection for hearing 
loss on a direct basis.  The veteran did not appeal that 
decision.  A review of the record, including the March 1998 
supplemental statement of the case, reflects that the RO's 
denial of the veteran's petition to reopen the claim for 
service connection for headaches was based in part on the 
following: "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome".  This is the 
standard for determining new and material evidence as set 
forth by the United States Court Of Veterans Appeals (Court) 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (hereinafter "the Federal Circuit") set 
forth new guidance regarding the adjudication of claims for 
service connection based on the submission of "new and 
material evidence." n of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C. § 5108).  

Pursuant to the holding in Hodge, the legal hurdle adopted in 
Colvin that required reopening of claim on the basis of "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case was declared invalid.  Thus, 
the legal standard that remains valid, 38 C.F.R. § 3.156(a), 
requires that in order for new evidence to be material, it 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim.

The Court has held that its precedent decisions must be given 
full force and effect immediately, even when VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, a remand to the RO is 
appropriate for the purpose of readjudication of the 
appellant's claim pursuant to the holding in Hodge, supra.  
See also Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

The veteran is also claiming service connection for hearing 
loss on a secondary basis.  This issue was not adjudicated in 
the January 1982 decision.  Pursuant to the March 1996 
Remand, the RO denied this aspect of the veteran's claim.  
However, the denial was based on the fact that no new and 
material evidence had been received showing that the service 
connected left ear condition was causing the headaches.  The 
Board finds that that it is more appropriate to adjudicate 
this issue based on a de novo review of the evidence. 

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claim.  See 
Quarles v. Derwinski, 3 Vet.App. 129, 141 
(1992).

2.  The RO should readjudicate the issues 
in appellate status, to include 
consideration of the holding in Hodge, 
supra, regarding whether the evidence 
submitted is new and material so as to 
allow reopening of the previously denied 
claim according the specific criteria set 
forth under 38 C.F.R. § 3.156(a).  The RO 
should also readjudicate the issue of 
service connection for hearing loss on a 
secondary basis based on a de novo review 
of the evidence, to include consideration 
of whether a service connected disability 
is aggravating the headaches per Allen v. 
Brown, 7 Vet.App. 439, 448 (1995).

If the benefits sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case, and afforded the specified time within 
which to respond thereto with additional argument and/or 
evidence. Thereafter, the case should be returned to the 
Board for appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 5 -


